IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-31271
                           Summary Calendar



VICTOR VALDEZ,

                                           Plaintiff-Appellant,

versus

CORRECTIONS CORP. OF AMERICA; WINN
CORRECTIONAL CENTER, Administration/
Security; MICKEY HUBERT; KATHY COLE;
JAIME BARRERO; LEO DAVIS,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-1680
                       --------------------
                            June 5, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Victor Valdez, Louisiana prisoner # 313987, appeals the

summary judgment in favor of the defendants in his civil rights

action filed and adjudicated pursuant to 42 U.S.C. § 1983.

Because Valdez did not object to the magistrate judge’s report in

the district court, appellate review is for plain error.

Douglass v. United Serv. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th

Cir. 1996)(en banc).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-31271
                                 -2-

     The district court did not commit plain error in granting

summary judgment in favor of the defendants.     Valdez’s assertions

against Dr. Jaime Borrero are that the doctor failed to comply

with the orders and diagnoses made by a doctor who had treated

Valdez at Louisiana State University Medical Center.     These

contentions would at most constitute a claim of medical

malpractice, which is insufficient to state a claim under 42

U.S.C. § 1983.    See Estelle v. Gamble, 429 U.S. 97, 106 (1976).

     On appeal, Valdez contends that Kathy Cole was Borrero’s

supervisor in the infirmary.   A defendant cannot be held liable

under 42 U.S.C. § 1983 on a theory of vicarious liability.        See

Becerra v. Asher, 105 F.3d 1042, 1045 (5th Cir. 1997).     Although

Valdez asserted in the district court that Cole’s actual

treatment of him resulted in deliberate indifference, he has

failed to renew those assertions on appeal and those claims are

deemed abandoned.    Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir.

1994).   For the first time in his reply brief, Valdez asserts

that Cole ordered another doctor to examine Valdez and return him

to active duty.   Issues raised for the first time in a reply

brief will not be reviewed on appeal.      See United States v.

Prince, 868 F.2d 1379, 1386 (5th Cir. 1989).

     Valdez contends that the field line supervisor, Officer

LeBaron, forced the inmates to work too closely together and

failed to provide them with safety equipment.     The district court

dismissed without prejudice Valdez’s claims against LeBaron and

against Leo Davis, the inmate who injured Valdez, because they

were not properly served.   Valdez does not challenge these
                           No. 00-31271
                                -3-

dismissals on appeal, and this court “will not raise and discuss

legal issues that [Valdez] has failed to assert.”    Brinkmann v.

Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Valdez maintains that because warden Mickey Hubert

supervised the other defendants, he should be held liable for the

violations of his civil rights.   Supervisory liability is not

cognizable in 42 U.S.C. § 1983.   Becerra, 105 F.3d at 1045.

Valdez has failed to allege a policy or practice of the

Corrections Corporation of America, enacted by Hubert as a

policymaker, that is unconstitutional.    See Monell v. Dep’t of

Soc. Servs., 436 U.S. 658, 694 (1978)(municipal corporation

liability); City of Canton, Ohio v. Harris, 489 U.S. 378, 389

(1989)(same).   Because Valdez has failed to show plain error, the

district court’s grant of summary judgment is AFFIRMED.

     Valdez has filed a motion for leave to file supplemental

pleadings and a supplemental brief.   Review of this document

reveals that it is in fact a reply brief.    Therefore, Valdez’s

motion for leave to file a supplemental pleading is DENIED AS

UNNECESSARY, and his reply brief is FILED.

     AFFIRMED; MOTION DENIED AS UNNECESSARY; REPLY BRIEF FILED.